Citation Nr: 0033299	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the claim for waiver of recovery of loan guaranty 
indebtedness was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from November 1970 to March 
1972.

This matter arose from a March 1998 decision by the Committee 
on Waivers and Compromises located in the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying the veteran's claim for waiver of recovery of loan 
guaranty indebtedness as not timely filed.

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's claim in August 2000 in order to schedule the 
veteran for a hearing.  In October 2000 he waived his right 
to an "in person" hearing in favor of a videoconference 
hearing and thereafter failed to appear for the 
videoconference hearing scheduled for December 2000.


FINDINGS OF FACT

1.  The VA sent, by Certified Mail-Return Receipt Requested, 
correspondence dated in October 1992, to notify the veteran 
of the loan guaranty indebtedness; the Return Receipt, dated 
November 2, 1992, was not signed by the veteran.

2.  A request for waiver of recovery of the loan guaranty 
indebtedness was received from the veteran on March 5, 1998.


CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the loan 
guaranty indebtedness was received from the veteran.  38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current record shows that in September 1994 the veteran 
initiated a claim for VA pension benefits.  He was advised in 
August 1997 that his claim had been granted but that the 
retroactive benefits would be applied to an education 
overpayment in the amount of $14,759.56.  It was subsequently 
determined that there was actually a loan guaranty 
indebtedness and the veteran, in a statement received on 
March 5, 1998, requested waiver of recovery of the loan 
guaranty indebtedness, including accrued interest.

VA Debt Management Center, in January 1999, provided a copy 
of a Return Receipt which had been associated with October 
1992 correspondence, sent by Certified Mail-Return Receipt 
Requested, to notify the veteran of the loan guaranty 
indebtedness.  The Return Receipt shows that the article was 
addressed, in name, to the veteran.  The Return Receipt, 
signed and dated November 2, 1992, was not signed by the 
veteran.

Under 38 C.F.R. § 1.964(e), a request for waiver of a loan 
guaranty indebtedness shall be made within one year after the 
date on which the debtor receives, by Certified Mail-Return 
Receipt Requested, written notice from VA of the 
indebtedness.  If written notice of indebtedness is sent by 
means other than Certified Mail-Return Receipt Requested, 
then there is no time limit for filing a request for waiver 
of loan guaranty indebtedness.

The first correspondence from the veteran requesting waiver 
of recovery of the loan guaranty indebtedness was dated 
February 2, 1998, and was received on March 5, 1998.  The 
record confirms the veteran's statement in his November 1998 
substantive appeal in which he indicated that he did not sign 
for a certified letter on November 2, 1992.  It must be 
emphasized that, under the relevant statute and regulation, 
the one year period for filing the claim for waiver of the 
indebtedness begins running after the date on which the 
debtor receives, by Certified Mail-Return Receipt Requested, 
written notice from VA of the indebtedness.

While the one year period under 38 C.F.R. § 1.964(e) for 
filing for a waiver of loan guaranty indebtedness would have 
long expired had the veteran received the notice, and 
although the notice was properly sent by Certified Mail-
Return Receipt Requested, there is nothing in the record to 
show that he actually did receive the notice in November 
1992.  Absent receipt of the required notice, there is no 
time limit for the veteran to file a request for waiver of 
loan guaranty indebtedness and it must be concluded that his 
claim was timely filed.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(e).


ORDER

The claim for waiver of recovery of loan guaranty 
indebtedness was timely filed, and entitlement to waiver is 
not precluded on that basis.  To this extent, the benefit 
sought on appeal is granted.


REMAND


In view of the foregoing decision, a remand is required for 
the issue of entitlement to waiver to be addressed.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should make a determination whether 
considerations of equity and good 
conscience warrant a waiver of the 
recovery of the overpayment at issue in 
this appeal.  Appropriate development 
should be undertaken, including but not 
necessarily limited to the obtaining of a 
current financial statement from the 
veteran.  If the claim remains denied, the 
veteran should be furnished an appropriate 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

